Establishment of a European Asylum Support Office (debate)
The next item is the recommendation for second reading by Jean Lambert, on behalf of the Committee on Civil Liberties, Justice and Home Affairs, on the Council position at first reading (16626/2/2009 - C7-0049/2010 - for adopting a regulation of the European Parliament and of the Council establishing a European Asylum Support Office.
rapporteur. - Mr President, I am not sure that inspiration is going to be what is on offer but this is obviously a very controversial topic that many Members in this House were terrified to come and speak about, so those of us who are brave enough to be here must seize the moment.
I want to start firstly by thanking very much all the shadows who worked on this report for their very active involvement and our ability to find a common negotiating position and act as something of a team. I also want to thank the two Presidencies involved - the Czech and particularly the Swedish Presidency - for their more open attitude on this than we have seen in some negotiations, as we were able to negotiate rather than feel we were there to do what Council wanted - well, sometimes anyway.
So, what did we achieve? The aim of the common European asylum support system is to deliver consistent high-quality decision making for those in need of protection, and it really can be a matter of life or death for those in need. It is well known that the system is not delivered in a consistent way across Member States. Differences at times are so great between the best and the worst that there is a lack of confidence which can lead to those who try to deliver objective decisions feeling undermined by those who do not. And those who suffer at the end of the day are those in need of protection.
There is also a very strong feeling from some Member States under particular pressure that there is a lack of solidarity from others, that their need for support is not given a real practical response. Under the refugee fund, there has been a funding strand for cooperation between Member States which has led to some positive developments, but it has also become clear that there are limits to this more piecemeal approach.
The Asylum Support Office is therefore being set up to provide ongoing support to enhance a consistent approach and to provide active support for countries under particular pressure. Specific tasks are already being assigned to it via other legislation.
The key points for the European Parliament during the negotiations have been the role of the European Parliament itself in relation to the Asylum Support Office, how to achieve greater solidarity between the Member States, and the role of civil society and UNHCR with the Office.
The issues about the role of Parliament have centred around our relationship with the Director in terms of his or her appointment and ongoing links. We have eventually settled on the European Parliament hearing the recommended candidate, offering a confidential opinion and receiving feedback on how that is being taken into account.
The Director will also present the annual report to the relevant committee - I cannot quite believe we had to fight for that, but still - and we can also invite the Director to report on the performance of certain tasks.
The role of Parliament in relation to agencies is now a topic for discussion in the interinstitutional working group, and I am now a member of the European Parliament team on that - partly due to my experiences and a certain sense of frustration with the negotiations on the Asylum Support Office.
As regards solidarity between the Member States, Parliament wanted binding mechanisms, Council wanted to entrench the voluntary nature of cooperation, and the final language is more neutral, but we do have an external evaluation of the Asylum Support Office to look forward to, which will cover the Support Office's impact on practical cooperation on asylum.
On the role of the consultative forum, there is a lot of real expertise available to Member States, and it seemed obvious to us that such expertise could be valuable. We know that some Member States have active relationships with NGOs, and we wanted as well to make sure that local authorities, which often deliver much of what is required under the common system, also had an opportunity to be included. So we are pleased to have been able to breathe a little more life into this body.
In conclusion, we feel that the Asylum Support Office could play a very valuable role in developing a common system. We hope it will be of high quality - even if we could not quite get that into the final text - and help engender a sense of mutual confidence and support. I would also ask the Member States involved to be more open to what other institutions, elected authorities and civil society can contribute, because, while this is about cooperation between Member States, it is not entirely intergovernmental. It is a European institution we are creating.
Member of the Commission. - Mr President, I am really happy that we are now very close to a final adoption of the regulation establishing the European Asylum Support Office. The Commission proposed this back in February 2009, and the Council and Parliament have been extremely committed to this.
The establishment of a common asylum system has been an objective of the European Union for many years and the Commission and myself remain very committed to this objective.
We must establish a system which is fair and efficient, based on common standards and common principles. This system should also be based on solidarity, and that means solidarity with the migrants, with the countries of origin and transit, and it also means solidarity between the Member States. In order to strengthen the solidarity between the Member States, practical cooperation between the different authorities in the area of asylum is important as a part of forming the European asylum system. To enhance this practical cooperation, the establishment of the Asylum Support Office was requested by the European Pact on Asylum and Migration of 2008 and agreed in the Stockholm Programme in 2009. The Support Office will therefore be a cornerstone in the building of a common asylum system.
The Support Office will, as you all know, be located in Valletta. It will provide concrete and operational support to Member States' authorities, and will facilitate the development of the necessary cooperation between the Member States and the development of common practices. This will be achieved through training of individual persons dealing with asylum applications and through exchange of information and best practices. The Support Office will also provide assistance to Member States under particular pressure by sending expert teams which can help with the registration of asylum applications.
I would very much like to thank the European Parliament and all the rapporteurs responsible for this - Mrs Jean Lambert, of course, for her work, as well as Mr Moraes for the necessary amendments to the European Refugee Fund, and all the co-rapporteurs and shadow rapporteurs. Your full and constant support has been extremely valuable and I am looking forward to working with you on the final steps before this Office opens - hopefully very soon.
Mr President, I would also like to begin by congratulating Jean Lambert for her report and for the success of this dossier, as well as for the loyal manner in which she cooperated with us, the shadow rapporteurs, on the subject. The European Popular Party has a positive outlook on the establishment of the Asylum Support Agency because it considers it to be an important step forward in the establishment and implementation of a common asylum policy within the European Union. On a personal level, as a Maltese MEP, I am obviously not just satisfied but also proud that this Office is to be established in my country's capital city, Valletta. I would like to point out that this Office must recognise that a common asylum policy needs to be built upon one word, as has already been mentioned, and that is solidarity: solidarity towards asylum seekers travelling to Europe who are entitled to protection, which the said office must ensure, and, as rightly stated by the Commission, solidarity towards those countries who have been shouldering the burden alone, without any assistance. Therefore, this concept of solidarity must be understood in its entirety; indeed it is as though we are looking at two sides of the same coin, in showing solidarity to those who deserve protection and solidarity with those Member States carrying a disproportionate weight. I would like to say that, so far, it seems as though the message on the importance of solidarity has been understood. However, we have not yet taken it a step further. I would now like to see words being translated into facts, and to see this principle being activated on a practical level. This is where the Support Office will have a major role - to flesh out this principle, to implement it and to ensure that the specific initiatives it undertakes will indeed succeed in extending solidarity to all those who require it. Therefore, I hope that this Office will be up and running as soon as possible and I would like to assure others that we, as Members of Parliament, will be closely monitoring its operation method in the months and years to come.
Mr President, ladies and gentlemen, I, too, would like to start by congratulating both Mrs Lambert and Mr Moraes on their excellent work, which will allow us in the next few days - as soon as the airspace situation has returned to normal - to formally adopt the regulation on the creation of the European Asylum Support Office. I imagine, therefore, that we will all agree on one point: that we welcome the imminent creation of this Office.
Resolutely aimed at practical cooperation, the Office will help reduce the significant gaps that still exist between the asylum practices of the various Member States, and this despite a first, so-called harmonisation phase that began at the Tampere European Council. This body will allow us to ensure the consistency that is lacking in current practice.
I also wish to stress the important role that civil society will play in this Office, through its participation in consultative forums. Civil society's grassroots involvement will provide a clearer insight into the difficulties encountered by asylum seekers, and into the failures of the national systems.
However, we must recognise that this matter leaves a slightly bitter taste in the mouth. For Parliament, it is regret at not being able to play a full role in the appointment of the Director of the Office, for example, and for the Office itself, it is the impossibility of contributing to the introduction of a system of compulsory solidarity between Member States to provide relief for the countries located at the gates of the European Union.
In practical terms, this voluntary solidarity is empty talk. The fact is, if we refuse to even mention a more binding system, how will we ever achieve it? This remains a topical issue in our debates and we will continue to remind our partners, the Council and the Commission, of it.
The creation of this Office perfectly illustrates the need to put in place a common European asylum system. All the Member States are very much in favour of this when it is a case of declarations such as the 2008 European Pact on Immigration and Asylum. Strangely, however, these same Member States seem to suffer memory lapses when it is case of shifting from words to actions and translating their commitments to common rules into texts.
It is, for example, most regrettable to see how willingly the Council adopts a whole series of measures to combat illegal immigration, as it did during the February Justice and Home Affairs Council. However, it proves more cautious during the negotiations on the asylum package, which has been at a standstill for several months now. Rather than putting on a purely and opportunely political display achieved through repressive measures, I call on the Member States to build a real Europe of solidarity.
On the one hand, we know that these repressive measures are a significant threat to the right of asylum in Europe for individuals who, because of the increase in screening and other barriers, are undertaking increasingly dangerous journeys. On the other hand, Europe could finally boast genuinely harmonised asylum procedures based on the granting of proper guarantees to asylum seekers.
We can see that the Member States are very resistant to the asylum package and that the tendency is towards keeping national practices. This resistance is echoed resoundingly in arguments over the budgetary costs of such a common policy, which would seem to be unsustainable in a crisis context. Nevertheless, Europe has a huge responsibility where asylum is concerned.
We should emphasise the fact that, to date, it is more often than not third countries that are less well-off than us that have played their part in accommodating refugees. Let us hope, therefore, that this asylum package is as successful as the Office was, and that its success comes quickly, because there is an urgent need to act.
Mr President, Commissioner, ladies and gentlemen, the right to asylum is one of the European Union's fundamental values and nobody dares question it publicly, in their speeches. Nevertheless, the reality of European policies and those of its Member States in this area raises questions.
It was in 1999 that the European Union started to harmonise its policies on the subject, and there seems today to be a sense of satisfaction at the spectacular fall in the number of asylum seekers. We in the Confederal Group of the European United Left - Nordic Green Left could also be pleased about this if that figure reflected an improvement in the human rights situation across the world. We all know that it does nothing of the sort. Our debates will prove it, if necessary, when they take place on Thursday afternoon.
Since 2004, in particular, we have been seeing the downwards harmonisation of reception procedures and conditions. There are significant differences between countries' practices, and we know that some of the applications have been outsourced and that, today, some asylum seekers no longer even have the opportunity to register their applications. Once again, the prize for the biggest reduction in the number of asylum applications goes to France. As a human rights activist in France, I am well placed to know what has caused these results. To have accompanied an asylum seeker just once to the services of the French Office for the Protection of Refugees and Stateless Persons is enough to know what the cause is. It is unbearable to watch the way in which these men and women are summoned to submit evidence of the acts of torture that they have suffered.
The proposal that we are examining today therefore seems to be a breath of fresh air. It helps improve the implementation of a European system on the right to asylum. It aims to promote practical cooperation between Member States, in particular, by improving access to accurate information on countries of origin, which is a good thing. The majority of the proposals made by Parliament at first reading have been adopted by the Council. We know that we owe this result mainly to the Swedish Presidency, and we are grateful to it. I would add that, in my opinion, Sweden is, as it were, a model, and I would very much like other states to align themselves with it in this area.
We have supported our rapporteur at both first and second readings in committee, and I too am keen to congratulate and thank her. We will do the same in plenary and we express our sincere hope that this small step forward will constitute a new turning point in European policy on this matter. We hope that, instead of Europe withdrawing into itself in what we in this House dare to call fortress Europe, we can instead welcome these men and women who have a right to asylum, as is proclaimed in the international treaties and in the European Convention on Human Rights, which we will soon be ratifying.
Mr President, ladies and gentlemen, I have heard it suggested that this measure relies on solidarity. In my humble opinion, something else is lacking - and that something is security.
And yet, you only have to talk to those involved with these issues, for example, the police - on this occasion, I was lucky enough to be travelling with members of the law enforcement agencies, Carabiniere officers from the supply office in Turin, whom I would like to mention by name, Romanini and Tavano. They confirmed to me that in many cases, these asylum seekers show false cards and documents; cases of this have been reported by various police forces and other bodies.
Would it not be a good idea to look at this question from a security angle as well? I do not think that the question of security is very pronounced in this document and yet it is very important, because we must avoid contaminating an important principle, an important institution of such great humanitarian value, in other words, the entitlement to asylum, with the grubby interests of those who traffic in illegal immigrants and who often use asylum as a way of infiltrating people who have no rights and no relationship to those actually being persecuted.
Secondly, Article 2 of the regulation states that the Office shall facilitate, coordinate and strengthen practical cooperation among Member States on the many aspects of asylum and help to improve the implementation of the Common European Asylum System, including its external dimensions. Article 7 should specify this, but it only does so very vaguely, saying that the Office can establish methods of cooperation with third countries on technical aspects.
I believe that we must go much further, and I wonder why - despite many people, including us, proposing it - no one talks about or examines the suggestion of setting up these offices in third countries as well? What is preventing it? I think it is very important to filter, partly in order to lighten the workload and the situation of countries that have to deal more directly with this. Someone spoke of these countries' needs, but these countries must be supported, and I believe that offices should be established in third countries, for instance, in North Africa, in the sub-Saharan area, where there is a concentration of asylum applications and asylum seekers.
Here, we need to filter, perhaps using the European Union's External Action Service, carrying out operations that would involve certain developing countries taking some responsibility; we need to give them a sense of responsibility where the asylum issue is concerned.
I believe that these issues are very important and that we should not neglect them, nor should we ignore the needs of European Mediterranean countries affected by these issues, not merely by talking about them or by sending along a few officials; we already have our own bureaucrats in Italy. What we need in order to deal with this situation is money, resources, and real support.
It has been said that in Sweden, things are going very well. That may be so, but Sweden is very far removed from the needs of Malta, Italy, France and the Mediterranean: this is where the problem is, and it needs to be addressed - and we must make the countries of the European Union responsible for this. Privileges and burdens go hand in hand, and since we have the burden, we should also have the means of dealing with it.
(DE) Mr President, it is definitely not a bad idea to apply the regulations on asylum uniformly in order to reduce secondary immigration within the EU and to support those Member States with a very heavy influx of asylum seekers. However, there are serious doubts as to whether it is necessary to establish this support office to bring about improvements and whether the office will interfere too much in the powers of the Member States.
Establishing this agency is another step towards centralising EU asylum policy. The aim is to achieve a high level of protection based on the actions of the most generous Member States, such as Austria. Existing differences are to be removed, with the more generous countries staying on the same course and the others making the necessary changes. That is all very well, but establishing large numbers of new EU agencies (the figure has tripled since 2000) and expanding their remit clearly goes against the attempts of the Lisbon Strategy to introduce more deregulation and subsidiarity.
I believe that the widely discussed objective of circular migration - a bit here, a bit there, occasionally somewhere else - is totally wrong. It does not work in practice and circular migration often turns into permanent migration. There are, of course, other criticisms that can be made. Unrealistic conditions for detention pending deportation are put in place at the expense of security and at the expense of our executive. Extending the concept of the family to cover everyone including grandmothers will result in a further influx and improving access to the labour market in a period of high unemployment is unsustainable.
It will not be possible to finance the extension of basic welfare provision to the same level as countries such as Austria and Germany. The new asylum support office is therefore not fit for purpose and should not be established. We must develop a common asylum strategy from scratch, because what you are recommending will not work in the countries that are affected.
(EL) Mr President, the establishment of a European Asylum Support Office is indeed extremely important and thus, symbolically, I consider it to be important that it is being set up in Malta, a country in the south of Europe which is under a great deal of pressure from asylum seekers and also within the framework of illegal immigration issues.
It is very important that we strengthen and coordinate cooperation between the Member States on asylum issues still further and, ultimately, that we try and arrive at a uniform approach from among the various national practices, especially as we all recognise the huge differences which exist. For example - this information is at the Commission's disposal, but I believe that it already knows that an Iraqi asylum seeker may have a 71% chance of his application being accepted in one Member State, but just a 2% chance in another Member State, and, of course, there are also different problems between the Member States.
The Dublin II Regulation will, inevitably, put a heavier burden on some Member States compared with others, and, of course, this Asylum Office will also support the solidarity mechanisms available through the European Refugee Fund. I refer to the transportation and reallocation of refugees both from third countries in Europe and to the so-called internal 'reallocation' of refugees.
As far as reallocation from third countries is concerned, we are making small steps, but we are progressing. However, as regards the internal reallocation of refugees, I wish to stress that, despite the fact that we all acknowledge that there is a greater burden on some Member States, especially in the south of Europe, compared with others, we have not made any specific proposal; we have not taken any initiative on these issues. We await the Commission's proposals; we have also sent a letter on the matter within the framework of the Committee on Civil Liberties, Justice and Home Affairs and, if nothing else, we must be bolder on these issues, because the pressures are great.
To close, I have this to say: it is very important that we develop mechanisms in the European Union for receiving refugees, for accepting asylum seekers, not just for humanitarian reasons and for the reasons already referred to by numerous members, but also so that we can combat illegal immigration. We must give everyone seeking a better homeland, a better future, the message that, in Europe, anyone taking the legal route ultimately has a better chance than if they take the route of illegal immigration from which, unfortunately, there is a great deal of pressure.
Mr President, the establishment of a European Asylum Support Office goes totally against the British opt-out on immigration and is at odds with the UK rejection of the Schengen acquis. The proposal that EUR 40 million will be spent establishing and staffing an entire office in Malta to deal with asylum seekers across the EU suggests that this Commission wants to make the decisions that should be left to national governments.
Any common European asylum policy threatens British sovereignty over border control. Repeated appeals to let the UK decide who comes in and out of the country, and who can be accommodated, arise from the fact that we have a huge population problem that is quite unlike the situation anywhere else in Europe.
The Commission does not offer help and support when the UK is struggling. Instead, it will take the money of the British taxpayer to cover the cost of making our decisions on our behalf. EUR 40 million would be better directed towards building new schools, hospitals and houses in the UK as well as affording critical services such as clean water, desperately needed if we are to continue providing a decent First World quality of life for everyone.
One in four births are to mothers who themselves were not born in the UK, that is 170 000 births a year. Where is the money to help the British taxpayer afford all this? In your pocket or spent on setting up a new asylum office which will no doubt pile more pressure on to the UK?
In our election campaigns, all the parties in the UK are promising to do something about immigration because the people back home are demanding something should be done. But what can Westminster do as long as we are in the EU, because at exactly the same time, the European Commission wants all the powers over asylum seekers passed to them?
Time and again, this Commission has shown only disregard for the wants and needs of the UK people. Is it the Commission's intention to repeal the UK opt-out in this area too? The people back home deserve your honesty because this issue is extremely important to them. You are supposed to represent them and they deserve to know what you have planned.
(IT) Mr President, Commissioner, ladies and gentlemen, we must not shroud in solidarity an office that must support a procedure for establishing the true conditions of asylum seekers.
We believe that this is important and useful, but that it must ensure, on the one hand, that those who actually have the right to asylum are granted it more quickly, and, on the other hand, that those who do not have the necessary rights and try to abuse this system are firmly dealt with, because it is clear that not all those who have the right to asylum are granted it.
I would like, very briefly, to echo the statements of Mr Borghezio: certain countries, such as Italy, and particularly southern Italy, where I come from, provide natural entry routes for immigration and are particularly affected by asylum applications due to their historical traditions of welcoming immigrants.
Europe must take charge of this, and the European Union must focus its attention and efforts, including its economic efforts, in those areas that receive the most immigrants.
Member of the Commission. - Mr President, I am grateful for the strong support for creating this agency by a majority of this plenary. As you know, there has been a unanimous demand from Member States to create this agency, even those under opt-out, who know that the Commission has no intention of forcing any changes in the UK opt-out. That is the decision of the UK people.
But there has also been a strong support in this plenary for an agency, and I am very glad that it is going to be created now. We know that, especially in certain seasons, there is a great pressure on the countries in the Mediterranean, and this agency can help and support. There are also migrants coming to northern, eastern, western and central Europe, so this is an agency for the whole of Europe, even if it is no coincidence that it is located in Valetta.
It is not just another agency. It is, in fact, a cornerstone in building a common asylum system and it will be an important instrument in supporting Member States, in helping develop practices and common standards, and in supporting Member States under particular pressure. It would gather information, it would put up a portal, it would have experts, etc. Ultimately, it is always up to the Member States as to who can stay, but there are certain procedures which need to be harmonised.
As some of you have said, this is part of developing a common asylum system in Europe. This is just one part: as I think the rapporteur said, we are stuck when it comes to the rest of the asylum package. The Commission counts on the help and support of the European Parliament in moving on with these issues so that, within the not too distant future, we can indeed establish a common asylum policy in the European Union.
rapporteur. - Mr President, I would like to just take an opportunity to clear up one or two questions which have arisen, although it is a pity that some of those asking the questions are not around for the answers.
Asylum obligations are clearly set out under international conventions which all Member States have individually signed up to. That is not the same as an immigration policy, and people really should recognise the difference.
For those who are concerned about the money - if I may make a party political and national political point here - if certain of our Member States stopped creating asylum seekers from Iraq and Afghanistan, I am sure we could save a lot more money and indeed save people a lot more misery.
As regards some of the other points which were raised, it is hoped that improving the quality of the system in certain Member States will be able to increase confidence between Member States and deblock some of the other parts of the asylum system, as well as helping Member States feel that there is support when they are facing particular burdens. As others have pointed out, while some of our Member States do have considerable geographical pressures on them from the flows which arrive, many of the over-burdened countries are actually not in the European Union at all but are elsewhere.
I was very interested to hear a colleague arguing for additional support out there, in terms of the Asylum Support Office, but I am afraid I missed the amendments which he tabled on that topic.
I also want to be clear that the Asylum Support Office is not there to determine status; it is not taking over the role of Member States in that field.
All in all, I welcome the kind comments made by colleagues, I welcome the active involvement of those who have helped me very much on this report, and I am sure that we are all looking forward - or most of us anyway - to being there in Valletta when the ribbon is cut on the Asylum Support Office and we can begin work.
I am going to close the debate. I will not do so, however, without saying with great feeling that I am not unmoved by the fact that the person who chaired this debate enjoyed the right of asylum because of the generosity and hospitality of the governments and people of France, Austria and Belgium, to whom I would like to pay a tribute of thanks here today, because there is no time limitation on gratitude, even though this happened more than 40 years ago.
The debate is closed.
The vote will take place during the part-session in the first week of May
Written statements (Rule 149)
Setting up the European Asylum Support Office is an extremely important step in establishing a European Common Asylum System, as provided for in the European Immigration and Asylum Pact and the Stockholm Programme.
The Office will help increase cooperation between European institutions, local authorities and civil society, and will identify common practices in asylum matters. I am confident that this will bring Member States' positions closer together with regard to asylum-related policies. This matter is an absolute necessity, given that some Member States are facing large influxes of asylum seekers. Cooperation and solidarity are also needed between Member States not only to help these countries cope with the problems they are facing, but also to improve the European Common Asylum System.
I must mention that this system will be based, from a legal and practical perspective, on the full, overall application of the European Convention for the Protection of Human Rights and Fundamental Freedoms.